             Case 7:21-cv-02301-CS Document 1 Filed 03/16/21 Page 1 of 14




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


  PHYLLIS LEVITT, on behalf of herself and
  all others similarly situated,
                                                         Civil Action No.
                               Plaintiff,

             v.
                                                         CLASS ACTION COMPLAINT
                                                         AND DEMAND FOR JURY
  LEO PHARMA INC. and
                                                         TRIAL
  LEO PHARMA A/S,

                               Defendants.


        Plaintiff Phyllis Levitt (“Plaintiff”) brings this action on behalf of herself and all others

similarly situated against Defendants LEO Pharma Inc. and LEO Pharma A/S (collectively “LEO

Pharma” or “Defendants”). Plaintiff makes the following allegations pursuant to the

investigation of her counsel and based upon information and belief, except as to the allegations

specifically pertaining to herself, which are based on personal knowledge.

          NATURE OF THE ACTION AND FACTS COMMON TO ALL CLAIMS

        1.        This is a class action lawsuit about LEO Pharma’s manufacturing and distribution

of prescription Picato gel (ingenol mebutate) (“Picato”). Picato was indicated to treat

precancerous actinic keratosis, but it instead increased the risk of squamous cell skin cancer.

Accordingly, Picato is worthless and Defendants should be required to fully refund consumers

like Plaintiff.

        2.        LEO Pharma has sold Picato in the United States since 2012.

        3.        Picato is used to treat actinic keratosis, a scaly, crusty lesion on the skin, caused

by too much sunlight exposure.

        4.        For the treatment of actinic keratosis on the face or scalp, LEO Pharma
               Case 7:21-cv-02301-CS Document 1 Filed 03/16/21 Page 2 of 14




recommended applying a 0.015% formulation of Picato gel to the affected area once daily for

three consecutive days. For the treatment of actinic keratosis on the trunk or extremities, LEO

Pharma recommended applying a 0.05% formulation of Picato gel to the affected area once daily

for two consecutive days.

          5.      In September 2019, following reports of Picato-related skin cancer incidents, the

European Commission requested a safety review of the drug.

          6.      In January 2020, the European Medinces Agency (“EMA”) suspended sale of

Picato while its Pharmacovigilance Risk Assessment Committee (“PRAC”) conducted the

review.

          7.      The January 2020 EMA suspension announcement cited troubling results from

several studies and clinical trials:

          •    The final results of a three-year study in 484 patients showed a higher incidence of
               skin malignancy with ingenol mebutate than with the comparator imiquimod (3.3% of
               patients developed cancer in the Picato group versus 0.4% in the comparator group).

          •    A higher incidence of skin tumours occurred in the ingenol mebutate arm of an 8-
               week vehicle-controlled trial in 1,262 patients (1% of patients in the ingenol mebutate
               arm versus 0.1% in the vehicle arm).

          •    In addition, in four clinical trials involving 1,234 patients with a related ester, ingenol
               disoxate, a higher incidence of skin tumours occurred with ingenol disoxate than with
               a vehicle control (7.7% versus 2.9% of patients, respectively). As ingenol disoxate is
               closely related to Picato, the results were considered relevant in the ongoing review of
               Picato.

          8.      In February 2020, LEO Pharma requested that its marketing authorization in the

EU be withdrawn.

          9.      In April 2020, PRAC issued a report confirming that Picato “may increase the risk

of skin cancer” and concluded “that the risks of the medicine outweigh its benefits.” PRAC

added that “Picato’s effectiveness is not maintained over time and noted that other treatment

options are available for actinic keratosis.”


                                                     2
           Case 7:21-cv-02301-CS Document 1 Filed 03/16/21 Page 3 of 14




       10.      The PRAC report included the following information for healthcare professionals:

       •     Studies have found a higher incidence of skin tumours, especially squamous cell
             carcinoma, in the treatment area in patients treated with Picato (ingenol mebutate) or
             ingenol disoxate (a related ester not currently authorised and no longer in
             development) than with a comparator or vehicle (gel not containing any active
             substance).

       •     In the final results of a 3-year safety study in 484 patients, skin tumours were
             observed inside the treatment area in 6.3% of patients treated with ingenol mebutate
             compared with 2% of those treated with imiquimod. The difference was driven by
             squamous cell carcinoma (3.3% versus 0.4% of patients) and Bowen’s disease (2.5%
             versus 1.2%).

       •     In a pooled analysis of four 14-month trials involving 1234 patients, higher incidence
             of tumours, including basal cell carcinoma, Bowen's disease and squamous cell
             carcinoma, was seen with the related ester ingenol disoxate than with vehicle (7.7%
             versus 2.9% of patients).

       •     Picato has already been taken off the market and is therefore no longer a treatment
             option for actinic keratosis.

       •     Other treatment options for actinic keratosis include topical diclofenac, fluorouracil
             and imiquimod, as well as photodynamic therapy, cryotherapy, curettage or
             excisional surgery.

       •     Healthcare professionals should advise patients who have been treated with Picato to
             be vigilant for any skin lesions developing and to seek medical advice promptly
             should any occur. Time to onset can range from weeks to months following
             treatment.

       11.      The EMA warned patients treated with Picato that they “should look out for

unusual skin changes or growths, which could occur from weeks to months after use, and seek

medical advice if any occur.”

       12.      In July 2020, Health Canada, the department of the Government of Canada

responsible for national health policy, issued a report stating that it had reviewed 29 case reports

of skin cancer in patients treated with Picato, and that “26 cases were found to be possibly

linked.”

       13.      In addition, Health Canada “assessed 12 studies published in scientific and



                                                  3
          Case 7:21-cv-02301-CS Document 1 Filed 03/16/21 Page 4 of 14




medical literature in order to determine the link between the use of Picato and skin cancer” and

“found that 6 of the 12 studies had evidence of skin cancer with the use of Picato.”

       14.     Based on this evidence, Health Canada concluded “that there may be a link

between Picato and the risk of skin cancer.”

       15.     In October 2020, at Health Canada’s request, LEO Pharma Inc. initiated a recall

of Picato from the Canadian market.

       16.     Health Canada advised patients being treated with Picato to “stop their treatment”

and to “contact their healthcare professional to discuss other treatment options.”

       17.     Health Canada also advised patients to “monitor and immediately report to their

healthcare professional any signs or symptoms of skin cancer, such as new scaly red patches on

their skin, open sores, or elevated or warty growths within the treatment area, which could occur

after stopping treatment.”

       18.     In October 2020, LEO Pharma announced that it would permanently discontinue

the manufacture of Picato.

                                            PARTIES

       19.     Plaintiff Phyllis Levitt is a citizen of New York who resides in Mt. Kisco, New

York. In or about January 2015, Ms. Levitt’s doctor diagnosed her with actinic keratosis and

prescribed Picato. Immediately thereafter, Ms. Levitt filled her prescription for Picato at the

Northern Westchester Prescription Center (“NWPC”) located in Mr. Kisco, New York and used

the Picato as directed by her doctor. Ms. Levitt filled another prescription for Picato at the same

pharmacy in or about June 2015. Ms. Levitt purchased the Picato using her insurance, and she

paid a total of approximately $364.42 out of pocket in copayments. The Picato that Ms. Levitt

purchased was manufactured by LEO Pharma A/S, distributed by LEO Pharma Inc. and sold by




                                                 4
          Case 7:21-cv-02301-CS Document 1 Filed 03/16/21 Page 5 of 14




NWPC. When purchasing the Picato, Ms. Levitt reviewed the accompanying labels and

disclosures, and understood them as representations and warranties by the manufacturer,

distributor, and pharmacy that the medications were properly designed, effective, free from

defects and safe. Ms. Levitt relied on these representations and warranties in deciding to

purchase Picato from Defendants, and these representations and warranties were part of the basis

of the bargain, in that she would not have purchased Picato if she had known that it was not, in

fact, properly designed, effective, free from defects and safe.

       20.     Defendant LEO Pharma Inc. is a corporation incorporated under the laws of

Delaware with a principal place of business at 7 Giralda Farms, 2nd Floor, Madison, New Jersey

08807. LEO Pharma Inc. is a wholly owned subsidiary of Defendant LEO Pharma A/S. LEO

Pharma Inc. conducts substantial business in the United States, and specifically in the State of

New York. LEO Pharma Inc. distributes and sells Picato in the United States, including in the

State of New York.

       21.     Defendant LEO Pharma A/S is a corporation incorporated under the laws of

Denmark with a principal place of business at Industriparken 55, DK-2750, Ballerup, Denmark.

LEO Pharma A/S conducts substantial business in the United States, and specifically in the State

of New York. LEO Pharma A/S manufactures Picato, which it sells in the United States,

including in the State of New York, through its agent and wholly-owned subsidiary LEO Pharma

Inc.

                                 JURISDICTION AND VENUE

       22.     The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)(2)(A),

as modified by the Class Action Fairness Act of 2005, because at least one member of the Class,

as defined below, is a citizen of a different state than Defendants, there are more than 100




                                                 5
           Case 7:21-cv-02301-CS Document 1 Filed 03/16/21 Page 6 of 14




members of the Class, and the aggregate amount in controversy exceeds $5,000,000 exclusive of

interest and costs.

        23.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because many of the

acts and transactions giving rise to this action occurred in this District, and because Defendants

(a) are authorized to conduct business in this District and have intentionally availed themselves

of the laws and markets within this District through the promotion, marketing, distribution, and

sale of Picato in this District; (b) conduct substantial business in this District; and (c) are subject

to personal jurisdiction in this District.

                                      CLASS ALLEGATIONS

        24.     Plaintiff seeks to represent a class defined as all persons in the United States who

purchased Picato (the “Class”). Specifically excluded from the Class are persons who made such

purchase for the purpose of resale, Defendants, Defendants’ officers, directors, agents, trustees,

parents, children, corporations, trusts, representatives, employees, principals, servants, partners,

joint ventures, or entities controlled by Defendants, and their heirs, successors, assigns, or other

persons or entities related to or affiliated with Defendants and/or Defendants’ officers and/or

directors, the judge assigned to this action, and any member of the judge’s immediate family.

        25.     Plaintiff also seeks to represent a subclass of all Class members who purchased

Picato in New York (the “New York Subclass”).

        26.     Subject to additional information obtained through further investigation and

discovery, the foregoing definition of the Class and New York Subclass may be expanded or

narrowed by amendment or amended complaint.

        27.     Numerosity. The members of the Class are geographically dispersed throughout

the United States and are so numerous that individual joinder is impracticable. Upon




                                                   6
             Case 7:21-cv-02301-CS Document 1 Filed 03/16/21 Page 7 of 14




information and belief, Plaintiff reasonably estimates that there are hundreds of thousands of

members in the Class. Although the precise number of Class members is unknown to Plaintiff,

the true number of Class members is known by Defendants and may be determined through

discovery. Class members may be notified of the pendency of this action by mail and/or

publication through the distribution records of Defendants and third-party retailers and vendors.

       28.      Existence and predominance of common questions of law and fact. Common

questions of law and fact exist as to all members of the Class and predominate over any

questions affecting only individual Class members. These common legal and factual questions

include, but are not limited to, the following:

       (a)      whether the Picato manufactured, distributed, and sold by Defendants poses an

                unreasonably high risk of causing cancer in users;

       (b)      Whether Defendants’ conduct was in violation of New York’s General Business

                Law;

       (c)      whether Defendants are liable to Plaintiff and the Class and New York Subclass

                for unjust enrichment;

       (d)      whether Defendants are liable to Plaintiff and the New York Subclass for

                violations of the New York consumer protection law;

       (e)      whether Plaintiff and the Class and New York Subclass have sustained monetary

                loss and the proper measure of that loss; and

       (f)      whether Plaintiff and the Class and New York Subclass are entitled to restitution

                and disgorgement from Defendants.

       29.      Typicality. Plaintiff’s claims are typical of the claims of the other members of

the Class and New York Subclass in that Defendants mass marketed and sold defective Picato to




                                                  7
          Case 7:21-cv-02301-CS Document 1 Filed 03/16/21 Page 8 of 14




consumers throughout the United States. This defect was present in all of the Picato

manufactured, distributed, and sold by Defendants. Therefore, Plaintiff’s claims are typical in

that they were uniformly harmed in purchasing and using the defective Picato. Plaintiff’s claims

are further typical in that Defendants deceived Plaintiff in the very same manner as they

deceived each member of the Class and New York Subclass. Further, there are no defenses

available to Defendants that are unique to Plaintiff.

       30.     Adequacy of Representation. Plaintiff will fairly and adequately protect the

interests of the Class and New York Subclass. Plaintiff has retained counsel that is highly

experienced in complex consumer class action litigation, and Plaintiff intends to vigorously

prosecute this action on behalf of the Class and New York Subclass. Furthermore, Plaintiff has

no interests that are antagonistic to those of the Class and New York Subclass.

       31.     Superiority. A class action is superior to all other available means for the fair

and efficient adjudication of this controversy. The damages or other financial detriment suffered

by individual Class and New York Subclass members are relatively small compared to the

burden and expense of individual litigation of their claims against Defendants. It would thus be

virtually impossible for the Class and New York Subclass, on an individual basis, to obtain

effective redress for the wrongs committed against them. Furthermore, even if Class and New

York Subclass members could afford such individualized litigation, the court system could not.

Individualized litigation would create the danger of inconsistent or contradictory judgments

arising from the same set of facts. Individualized litigation would also increase the delay and

expense to all parties and the court system from the issues raised by this action. By contrast, the

class action device provides the benefits of adjudication of these issues in a single proceeding,

economies of scale, and comprehensive supervision by a single court, and presents no unusual




                                                 8
               Case 7:21-cv-02301-CS Document 1 Filed 03/16/21 Page 9 of 14




management difficulties under the circumstances.

         32.      In the alternative, the Class and New York Subclass may also be certified

because:

         (a)      the prosecution of separate actions by individual Class and New York Subclass

members would create a risk of inconsistent or varying adjudications with respect to individual

Class and New York Subclass members that would establish incompatible standards of conduct

for the Defendants;

         (b)      the prosecution of separate actions by individual Class and New York Subclass

members would create a risk of adjudications with respect to them that would, as a practical

matter, be dispositive of the interests of other Class and New York Subclass members not parties

to the adjudications, or substantially impair or impede their ability to protect their interests;

and/or

         (c)      Defendants have acted or refused to act on grounds generally applicable to the

Class and New York Subclass as a whole, thereby making appropriate final declaratory and/or

injunctive relief with respect to the members of the Class and New York Subclass as a whole.

                                            COUNT I
                                       Unjust Enrichment
                         (On Behalf Of The Class And New York Subclass)

         33.      Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this complaint.

         34.      Plaintiff brings this claim individually and on behalf of the members of the

proposed Class and New York Subclass against Defendants.

         35.      Plaintiff and the Class and New York Subclass conferred a benefit on Defendants

in the form of monies paid to purchase Defendants’ defective Picato.




                                                    9
          Case 7:21-cv-02301-CS Document 1 Filed 03/16/21 Page 10 of 14




       36.     Defendants voluntarily accepted and retained this benefit.

       37.     Because this benefit was obtained unlawfully, namely by selling and accepting

compensation for medications unfit for human use, it would be unjust and inequitable for the

Defendants to retain it without paying the value thereof.

                                         COUNT II
                      Violation Of New York General Business Law § 349
                            (On Behalf Of The New York Subclass)

       38.     Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this complaint.

       39.     Plaintiff brings this claim individually and on behalf of the members of the

proposed New York Subclass against Defendants.

       40.     New York’s General Business Law § 349 prohibits deceptive acts or practices in

the conduct of any business, trade, or commerce.

       41.     In its sale of goods throughout the State of New York, Defendants conduct

business and trade within the meaning and intendment of New York’s General Business Law §

349.

       42.     Plaintiff and members of the New York Subclass are consumers who purchased

products from Defendants for their personal use.

       43.     By the acts and conduct alleged herein, Defendants have engaged in deceptive,

unfair, and misleading acts and practices, directed at consumers, which include, without

limitation, selling Picato without informing consumers that is carcinogenic, unfit for human use

and ineffective for treating actinic keratosis.

       44.     The foregoing deceptive acts and practices were directed at consumers.

       45.     The foregoing deceptive acts and practices were misleading in a material way




                                                  10
          Case 7:21-cv-02301-CS Document 1 Filed 03/16/21 Page 11 of 14




because they constituted material omissions that fundamentally misrepresented the

characteristics and quality of Picato to induce consumers to purchase the same.

       46.     By reason of this conduct, Defendants engaged in deceptive conduct in violation

of New York’s General Business Law.

       47.     Defendants’ actions are the direct, foreseeable, and proximate cause of the

damages that Plaintiff and members of the New York Subclass have sustained from having paid

for and used Defendants’ products.

       48.     As a result of Defendants’ violations, Plaintiff and members of the New York

Subclass have suffered damages because: (a) they would not have purchased Picato on the same

terms if they knew that Picato was carcinogenic, unfit for human use and ineffective for treating

actinic keratosis, and (b) Plaintiffs paid a premium in the amount of the full purchase price of the

medication as a result of Defendants’ deceptive acts and practices.

       49.     On behalf of herself and other members of the New York Subclass, Plaintiff seeks

to recover her actual damages or fifty dollars, whichever is greater, three times actual damages,

and reasonable attorneys’ fees.

                                        COUNT III
                     Violation Of New York General Business Law § 350
                           (On Behalf Of The New York Subclass)

       50.     Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this complaint.

       51.     Plaintiff brings this claim individually and on behalf of the members of the

proposed New York Subclass against Defendants.

       52.     New York’s General Business Law § 350 prohibits false advertising in the

conduct of any business, trade, or commerce.




                                                11
          Case 7:21-cv-02301-CS Document 1 Filed 03/16/21 Page 12 of 14




       53.     Pursuant to said statute, false advertising is defined as “advertising, including

labeling, of a commodity … if such advertising is misleading in a material respect.”

       54.     GBL § 350 claims may be based on omissions, in addition to affirmative

misrepresentations. In re Evergreen Mut. Funds Fee Litig., 423 F. Supp. 2d 249, 264 (S.D.N.Y.

2006); Newman v. RCN Telecom Servs., Inc., 238 F.R.D. 57, 77 (S.D.N.Y. 2006) (explaining that

both misrepresentations and omissions are actionable under GBL §§ 349 and 350).

       55.     Based on the foregoing, Defendants have engaged in consumer-oriented conduct

that is deceptive or misleading in a material way which constitutes false advertising by omission

in violation of Section 350 of New York’s General Business Law.

       56.     Defendants’ misleading and deceptive omissions of material fact were directed

towards consumers.

       57.     Defendants’ misleading and deceptive omissions of material fact were likely to

mislead a reasonable consumer acting reasonably under the circumstances.

       58.     Defendants’ misleading and deceptive omissions of material fact resulted in

consumer injury or harm to the public interest.

       59.     As a result of Defendants’ misleading and deceptive omissions of material fact,

Plaintiff and the New York Subclass have suffered and continue to suffer economic injury.

       60.     As a result of Defendants’ violations, Plaintiff and members of the New York

Subclass have suffered damages due to said violations because: (a) they would not have

purchased Picato on the same terms if they knew that it was carcinogenic, unfit for human use

and ineffective for treating actinic keratosis, and (b) Plaintiffs paid a premium in the amount of

the full purchase price of the medication as a result of Defendants’ deceptive acts and practices.

       61.     On behalf of herself and other members of the New York Subclass, Plaintiff seeks




                                                  12
          Case 7:21-cv-02301-CS Document 1 Filed 03/16/21 Page 13 of 14




to recover her actual damages or five hundred dollars, whichever is greater, three times actual

damages, and reasonable attorneys’ fees.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, seeks

judgment against Defendants, as follows:

                A.      For an order certifying the nationwide Class and the New York Subclass
                        under Rule 23 of the Federal Rules of Civil Procedure and naming
                        Plaintiff as representative of the Class and New York Subclass and
                        Plaintiff’s attorneys as Class Counsel to represent the Class and members
                        of the New York Subclass;

                B.      For an order declaring the Defendants’ conduct violates the statutes
                        referenced herein;

                C.      For an order finding in favor of Plaintiff, the nationwide Class, and the
                        New York Subclass on all counts asserted herein;

                D.      For compensatory, statutory, and punitive damages in amounts to be
                        determined by the Court and/or jury;

                E.      For prejudgment interest on all amounts awarded;

                F.      For an order of restitution and all other forms of equitable monetary relief;

                G.      For injunctive relief as pleaded or as the Court may deem proper; and

                H.      For an order awarding Plaintiff and the Class and New York Subclass their
                        reasonable attorneys’ fees and expenses and costs of suit.

                                 DEMAND FOR TRIAL BY JURY

        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury of any

and all issues in this action so triable of right.

Dated: March 16, 2021                            Respectfully submitted,

                                                 BURSOR & FISHER, P.A.

                                                 By:      /s/ Joshua D. Arisohn
                                                             Joshua D. Arisohn



                                                     13
Case 7:21-cv-02301-CS Document 1 Filed 03/16/21 Page 14 of 14




                           Joshua D. Arisohn
                           Andrew J. Obergfell
                           888 Seventh Avenue
                           New York, NY 10019
                           Telephone: (212) 837-7150
                           Facsimile: (212) 989-9163
                           Email: jarisohn@bursor.com
                                  aobergfell@bursor.com

                           BURSOR & FISHER, P.A.
                           Scott A. Bursor
                           701 Brickell Avenue, Suite 1420
                           Miami, FL 33131
                           Telephone: (305) 330-5512
                           Facsimile: (305) 676-9006
                           Email: scott@bursor.com

                           Attorneys for Plaintiff




                             14
